 CENTRAL STATESPETROLEUMUNION, LOCAL 115223Central States Petroleum Union,Local 115[Standard Oil Com-pany]andGruenberg&Schobel,Attorneys and Local 483,International Brotherhood of Boilermakers,Iron Ship Build-ers, Blacksmiths,Forgers,and Helpers of America,AFL-CIOand Ralph Schoeneweis and E. C. Jones, Charging PartiesStandard Oil Company,an Indiana CorporationandLocal 483,International Brotherhood of Boilermakers,Iron Ship Build-ers, Blacksmiths,Forgers and Helpers of America, AFL-CIOand Gruenberg&Schobel,Attorneys and Ralph Schoeneweisand E. C. Jones, Charging Parties.CasesNos. 14-CB-515,14-CB-5892, 14-CB-581, 14-CB-604, 14-CB-656, 14-CA-1712, 14-CA-1737, 14-CA-1836, 14-CA-1837, 14-CA-1877, and 14-CA-1938.April 15, 1960DECISION AND ORDEROn March 3, 1959, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report and supporting briefs.On October 6, 1959, the parties participated in oral argument beforethe Board in Washington, D.C.The Board has considered the Intermediate Report, the exceptionsand briefs, the oral argument, and the entire record in these cases.Wefind merit in the exceptions and accordingly adopt the findings andconclusions of the Trial Examiner only insofar as they are consistentwith our Decision herein.Background : The instant cases are an outgrowth of a representa-tion proceeding commenced in October 1956 when Local 4831 filed apetition with the Board to sever all boilermaker department employeesfrom an existing operating and maintenance unit at Standard's WoodRiver, Illinois, refinery.(Severance petitions for other departmentswere also filed, but these ultimately were either dismissed or with-drawn.)When Local 483'ls petition was filed, and for a number ofyears before, all employees in the operating and maintenance unit,including the boilermakers, were represented by CSPU.CSPU hadpreviously given Standard notice to terminate, effective December 27,1956, its current collective-bargaining agreement; and on the filing of1The Charging Party, Local483, InternationalBrotherhoodof Boilermakers,Iron ShipBuilders,Blacksmiths,Forgers,and Helpers of America, AFL-CIO, isreferred to herein asLocal 483 ;RespondentStandard Oil Companyis referredto as Standard ;and RespondentCentral States Petroleum Union, Local115 is referredto as CSPU.127 NLRB No. 31. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe severance petitions,CSPU advised Standard that it was suspend-ing bargaining with Standard respecting employees "involved" in therepresentationproceedings.Following a period of negotiation,CSPU and Standard entered into a new contract on May 3, 1957,covering employees in the operating and maintenance unit, but specifi-cally excluding those "involved"in the pending representationproceedings.Like the previous agreement,the new contract provided for theaccumulation of plant, divisional,and departmental seniority, andspecified how such seniority could be exercised.In essence, it wasprovided that every employee began to acquire plant seniority fromhis date of hire.On entrance into one of the divisions,an employeewould begin to acquire,in addition to his plant seniority,senioritywithin that division.By moving into a department,he would beginto acquire seniority within that department.An employee's senioritystanding in his department,in his division,and in the plant governedboth his security in his job and his opportunity to advance within hisown division and department.If, in the event of a layoff within hisown division or department,an employee lacked sufficient seniority toretain employment there, he could"bump back" to a "labor pool," and,by exercising his plant seniority,displace employees within the poolhaving less plant seniority.By exercising his plant seniority or di-visional seniority,an employee could also"bid" for transfers to otherjobs in other departments or divisions.Once transferred,however,an employee would lose all seniority accumulated in his former de-partment or division, and would start anew to acquire seniority in hisnew department or division.As noted, the 1957 contract excluded from its coverage all em-ployees involved in the then pending representation proceedings.However, simultaneously with the signing of this contract,CSPU andStandard orally agreed(termed a "gentlemen's agreement") thatpending disposition of the representation proceedings,the excludedemployees would be treated as though they had the same rights whichthey had had under the expired contract in respect to "bumping back"to the labor pool; but no agreement was made respecting any right to"bid" into other departments.Shortly after the signing of the newcontract,Standard unilaterally extended to the excluded employeesthe wage increases and other benefits given to the covered employees.On August 20, 1957, the Board directed an election among the boiler-maker department employees(Standard Oil Company,118 NLRB1099).The election was held on September 19, 1957, and of the 22employees then working in the boilermaker department,19 voted forLocal 483 and 3 voted for CSPU.Of the remaining 18 carried onthe boilermaker seniority list, none of whom was then working in theboilermaker department,one (E. C. Jones)did not attempt to vote, CENTRAL STATES PETROLEUM UNION, LOCAL 115225another did not vote because he had retired, and the ballots of 16 werechallenged by Standard. Jones and the 16 challenged employees hadpreviously bumped back to the labor pool because of a slackening inboilermaker department work.On October 24, 1957, E. C. Jones attempted to bid into the laborpool.CSPU advised Standard that Jones had no "bidding" rightsbecause he was not covered by their current contract, and that ifStandard honored any bid by anyone not covered by that contract,CSPU would feel free to use "legal and economic remedies" to compelcompliance with the contract. Jones' bid was denied.On November 5, 1957, the Regional Director concluded that thechallenges to the 16 ballots should be overruled.On November 12,1957, Standard filed with the Board a motion for dismissal of therepresentation petition, or, in the alternative, for a supplemental deci-sion clarifying the Board's unit finding and defining the bargainingrights of a certified labor organization. Standard's motion was de-nied? In February 1958, while Standard's motion was pending beforethe Board, Jones and other boilermakers then working in the laborpool (Schoeneweis, Best, Miller, and Lankford) attempted to bid intoother promotional groups and departments in the operatingand main-tenance unit.All bids were denied.In April 1958, the Board overruled the challenges to the 16 ballotsand ordered them to be counted.A revised tally of ballots showed 35votes for Local 483 and 3 for CSPU. After the tally issued, CSPUadvised Standard that when the Board certified Local 483, all boiler-makers working in the labor pool wouldhave to be replaced by operat-ing and maintenance employees then in a layoff status; and if thiswere not done, CSPU would strike the refinery.On April 17, 1958, the Board certified Local 483 as representative ofthe boilermaker unit.On that date each of the 17 boilermakers thenworking in the labor pool (as the result of having been bumped back)was laid off and replaced by a recalled operating and maintenanceemployee.The group laid off included two employees who wereactually working in the boilermaker department at the time of theelection, but who had been bumped back to the labor pool subsequentto that date.On the basis of the foregoing, the Trial Examiner found that bycausing Standard to lay off 17 employees on April 17, 1958, and bycausing Standard to reject certain 3 bids of employees for transfer,2 Standard'smotion(inwhich CSPU subsequently joined in part) was denied onMarch 26, 1958.3 The Trial Examiner found no violation in the denial of Jones' bid of October 1957 inthat the labor pool was not a department or promotional group into or out of whichanyemployee could bid.The Trial Examiner also found that the denial of Miller's bid was notviolative of the Act.It was conceded by the General Counsel that this employee lackedsufficient seniority even if covered by CSPU's contract to be entitled to the transfer sought.We adopt the Trial Examiner's findings here not only for the reasons given, but forthe additional reasons set forth in this Decision.,560940-61-vol.127-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDCSPU violated Section 8 (b) (2) and 8 (b) (1) (A) of the Act; and that,by so laying off and denying the transfers, Standard violated Section8(a) (1), (2), and (3) of the Act.We disagree with these findings.1.In finding that the layoff of the 17 boilermakers violated the Act,the Trial Examiner reasoned that because no layoffs would have beenmade if the boilermakers as a group had not voted for Local 483, theboilermakers were unlawfully laid off for that reason-i.e., for votingfor Local 483. In our view, the Trial Examiner has oversimplifiedthe matter and in so doing has failed to give proper recognition to thenature of a craft severance proceeding.What the Trial Examiner hasinterpreted as unlawful causation is, in our opinion, merely an effectof the severance action.We find, in the circumstances of this case,that severance having been effected, the craft employees had to lookto their chosen bargaining representative with respect to any benefitssought to be obtained thereafter.The rejected representative con-tinuing, however, to represent the employees in the unit who were notsevered, may at times be compelled to take action on behalf of theemployees it represents which may be detrimental to the severed em-ployees no longer in its unit.Thus, in the instant case, CSPU had acontract with Standard providing for the accumulation of seniority(with attendant job security rights) by employees in the unit it repre-sented on jobs within that unit.The provision was a valid one.'We fail, therefore, to perceive how it may be held that CSPU violatedthe Act by merely demanding that Standard give effect to the seniorityprovisions of the contract.We have, in reaching the conclusion that the layoffs did not violatethe Act, considered the various reasons advanced by the Trial Ex-aminer in support of his finding to the contrary.We find those reasonsto be without merit. In the first place, Nye have, on the basis of theconsiderations stated above, found that the 17 boilermakers who, afterthe severance election, were working in the operating and mainte-nance labor pool, neither had seniority status in, nor after the certifica-tion of Local 483, were members of, the operating and maintenanceunit.We expressly reject the Trial Examiner's finding to the con-trary.Secondly, and again with respect to seniority, the Trial Ex-aminer indicated that the boilermakers had seniority status apartfrom any collective bargaining agreement and that this senioritystatus was "acquired by grant" of Standard.The record offers nosupport for such a finding; but, to the contrary, establishes that suchseniority rights as were possessed by an employee at any time aroseout of contract between CSPU and Standard.We think it basic thatseniority rights are not inherent in an employer-employee relation-4Cf.Local Union No. 6281,UnitedMine Workers ofAmerica (Consolidation CoalCompany),100 NLRB 392,393, wherein the Board recognized that a union may striketo compel an employer to abide by contract provisions giving employees seniority rights. CENTRAL STATES PETROLEUM UNION, LOCAL 115227ship.'The fact that boilermakers once enjoyed such rights underearlier contracts does not tend to establish that those rights continuedafter their contractual coverage was extinguished.Thirdly, respect-ing the unit status of the boilermakers, the Board did not, as indicatedby the Trial Examiner, at any stage in the severance proceeding findthat boilermakers would have a dual unit status, thus making themmembers of both an operating and maintenance unit and it boiler-maker unit at the same time.Nor did the Board find, as suggestedby the Trial Examiner, that "bumped back" boilermakers were eligi-ble to vote in the severance election on a theory that they were "part-time" or "transient" employees.On the contrary, in its Decision(Standard Oil Company, 118NLRB 1099), the Board recognized thatduring slack periods a boilermaker might take an assignment to non-boilermaker work, but the Board specifically noted that such assign-ments weretemporaryand not such as would affect the status of boiler-makers as true craftsmen.Thus, notwithstanding a boilermaker'stemporary engagement in nonboilermaker work, he remained at alltimes and for all purposes a boilermaker.We also reject the Trial Examiner's similar finding that the 17boilermakers were in fact covered by the CSPU-Standard contractbecause they were engaged in operating and maintenance work. Inthis connection, we note that the contract specifically excluded allemployees involved in the representation proceeding which was pend-ing when the contract was signed.Moreover, the presence of boiler-makers in the labor pool at the time of the certification of Local 483was not by virtue of the contract, but solely by reason of the oral or"gentlemen's agreement" between CSPU and Standard to the effectthat pending disposition of the representation case boilermakerswould be treated as though they had the same rights which they hadunder the expired contract in respect to bumping back to the laborpool.2.The Trial Examiner based his finding that Respondent violatedthe Act by its bid denials upon the same reasoning that underlay hisfinding with respect to the layoffs. For the reasons indicated, we alsoreject the reasoning in connection with the bid denials.Moreover,we think that the' Trial Examiner erred in considering the issue ofthe legality of the bid denials by failing to give weight to the Board'sMidwest Pipingrule.'Under that rule, an employer faced with rival5 FordMotorCompany v.Huffman,345 U.S 330;Aeronautical Industrial DistrictLodge727 v.Campbell et al,337 U.S. 521, 526;Cardenasv.Wilson &Company, Inc.,180 F.2d 828(CA. 10).aMidwest Piping & Supply Co., Inc.,63 NLRB 1060; reaffirmed inShea ChemicalCorporation,121 NLRB 1027.InShea Chemical Corporation,the Board specifically held"that upon presentation of a rival or conflicting claim which raises a real question con-cerning representation,an employer may not go so far as to bargain collectivelywith theincumbent(or any other)union unless and until the question concerning representationhas been settled by the Board."[Emphasis supplied.]' 228DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentation claims must maintain a strictly neutral position, andmust not bargain with an incumbent or any other union unless anduntil the question concerning representation has been settled by theBoard. Thus, Standard, faced with a real claim by Local 483 to repre-sent the boilermakers, could not have bargained with CSPU for theseemployees while Local 483's petition was pending before the Board.It follows that Standard and CSPU properly excluded the boiler-makers from the coverage of their contract.Having thus been spe-cifically excluded from the contract in accordance with a legal ob-ligation, it would be inconsistent to assert that the boilermakers hadrights (e.g., to bid into other departments) based on that contract.3.There is another reason compelling the dismissal of the com-plaints.This is that there is missing here proof of an element es-sential to an 8 (b) (2) and 8 (a) (3) finding : intent to encourage ordiscourage membership in a labor organization.Specific evidence of intent is, of course, not always essential to ashowing of a violation.Thus, as the Supreme Court held inRadioOfficers','where the employer's disparate treatment of its employees isbased on union membership or lack thereof, the unlawful intent maybe presumed. The governing principle in such cases as stated by theCourt in that case is that "specific proof of intent is unnecessary whereemployer conduct inherently encourages or discourages union mem-bership...." 8On the other hand, where the employer's conductdoes not inherently so encourage or discourage union membership, itis clear that the presumption does not obtain and "the necessity forindependent evidence of discriminatory motivation isnotobviated." sIn theRadio Officers'case the Supreme Court did not have beforeit any issue respecting disparate treatment in a situation where, as inthe instant case, the union was not the exclusive bargaining agent ofall employees concerned. Indeed the Court expressly stated that itwas not passing upon the legality of disparate treatment in such cir-cumstances.10This limitation upon the scope ofRadio Officers'wasrecognized by the Board inAnheuser-Busch, Inc.,112 NLRB 686,and again inSpeidel Corporation,120 NLRB 733. In the latter case,the Board specifically held that where the union is not the exclusivebargaining agent of all the employees, the Board may not, withoutreference to the employer's actual motivation, properly infer dis-criminatory intent solely from the disparate conduct itself.TheBoard further held that in such circumstances, if it is to be inferredthat the employer was discriminatorily motivated, this must be doneon the basis of evidence other than the disparate treatment of itsemployees.'Radio Officers'Union of the Commercial TelegraphersUnion, AFL (A. H. Bull Steam-ship Company)v.N.L.R.B.,347 D.S. 17.8 Ibid.,at p. 45.0 Anheuser-Busch, Inc,112 NLRB 686, 690.10 347 U.S. 17, 47. CENTRAL STATES PETROLEUM UNION, LOCAL 115229In theAnheuser-Buschcase the employer had extended an economicbenefit to the employees in one bargaining unit, represented by its ownbargaining representative, without according the same treatment tothe employees in another separate bargaining unit, represented by an-other bargaining representative.The Board held that "the statutoryscheme did not contemplate that disparate treatment among employeesin different separate unitsalong unit lineswould, by itself, give riseto a finding of discrimination."Rather, the Board said, the infer-ence of unlawful motivation must be predicated on other independentevidence.Applying these principles to the instant cases, it is clear that thefacts do not warrant a finding that there was inherent in Standard'sconduct an unlawful intent to encourage or discourage membershipin any labor organization.While there was differentiation in treat-ment between the boilermakers and the operating and maintenanceemployees, this differentiation in treatment was not based on "mem-bership" in a union.Rather, it is clear, the differentiation in treat-ment was based on membership in a, unit. Nor is there here independ-ent evidence showing that the Respondent's action was motivated bydiscriminatory intent.Thus there is nothing in the record tending toprove that Standard was motivated by any unlawful animus towardLocal 483 or by any purpose other than its avowed purpose-i.e., tocomply with what it considered the law required and with the termsof its bargaining agreement with CSPU.For the foregoing reasons, we shall dismiss the complaints.[The Board dismissed the complaints.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heard before the duly designatedTrial Examiner in St. Louis,Missouri,on November 18 through 21, 1958, on con-solidated complaints of the General Counsel and answers of Central States Petro-leum Union, Local 115, herein called Local 115, CSPU, and the RespondentUnion, and of Standard Oil Company,an Indiana corporation,herein variouslycalled Standard,the Company,or the Respondent Company.The principal issuelitigatedwas whether the Respondent Union had violated Section 8(b)(1)-(A) and8(b)(2) of the Act and whether the Respondent Company had violated Section8(a)(2), (3), and (1).Briefswere received by the Trial Examiner from theGeneral Counsel and both Respondents.Upon the entire record, and from my observation of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONS 1I.THE BUSINESS OF THE COMPANY RESPONDENTStandard Oil Company,an Indiana corporation,has its principal office and placeof business in Chicago,Illinois.It is engaged in the business of refining,transport-1The General Counsel and counsel for the Charging Parties filed motions to correct anumber of minor inaccuracies In the transcript;no objections were made thereto.Themotions are granted,the motion papers are hereby made part of the record,and therecord is corrected accordingly. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDing and marketing petroleum and petroleum products;among other things, it oper-ates a refinery at Wood River,Illinois.Standard annually ships products valued inexcess of $50,000 across State lines.The parties agree, and I find, that the Respondent Company is engaged in com-merce within the meaning of the Act,and that it will effectuate the purposes of thestatute to exercise jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDCentral States Petroleum Union,Local115, and Local 483, International Brother-hood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers, and Helpers ofAmerica,AFL-CIO,are labor organizations within the meaning of Section 2(3)of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe eventsgiving rise to this case arosein the Company's Wood River refinery,where for many years CSPUhas been the bargaining agent for a comprehensiveunit of operations and maintenance employees.There camea timein 1956 whenthe employees in the boilermaker department,a mechanical or maintenance divisiongroup, chose to be representedseparatelyas a craft unit.Overrepeatedand vigor-ous protestsby the Company and CSSPU,the Boardruled such aunit to be appro-priate,held the severance election requestedby the boilermakers, and eventually in1958 certifiedLocal 483,InternationalBrotherhoodof Boilermakers,Iron ShipBuilders, Blacksmiths,Forgers, and Helpers of America, AFL-CIO, herein calledLocal 483,as bargaining agentfor the boilermakerdepartment? In keeping witha complex plantwidesystem ofseniority in existencefor over 20years, a numberof boilermakerswere "temporarily" at workin departmentswhichremained a partof the old operations and maintenance unit.In directconsequenceof the boiler-makers' decision to be separately representedby Local 483in the boilermakerdepartment,and pursuantto a previouslyannounced plan,CSPU, on threat of strike,caused the Company to lay off 17 boilermakers on April 17, 1958, when the Boardcertificateissued.Thecomplaint allegesthat: (1) Such layoffs constituted dis-criminationby the Companyin violation of Section 8(a) (3) and(1) of the statutes;(2) they alsoconstituted unlawful assistancetoCSPU withinthemeaning ofSection 8(a)(2); and(3)CSPUviolated Section8(b)(2) and (1) (A) in causingthe Company to take suchaction.B.The pertinent facts1.Testimony and exhibitsThe General Counsel and the two Respondents stipulated upon a 60-page "agreedstatement of facts," and offered it into evidence,in place of sworn testimony,togetherwith 52 stipulated exhibits.Counsel for the Charging Parties refused to sign thestipulation and objected to admission of both the statement and the exhibits on thegrounds that much of it is immaterial,and some of its contents inaccurateTheGeneral Counsel,without specifying,agreed that many of the exhibits and manyof the "facts"so stated are irrelevant to the issue of this case,and explained that heproceeded in this manner because the exhibits did establish those facts which bebelieved necessary to support the complaint.He did not, either on the record orin his brief,single out which facts, or what"evidence,"should be considered perti-nent.The Charging Parties and the Respondents were permitted to and did intro-duce evidence pertinent to the complaint.3Because of the manner in which the General Counsel chose to proceed, the recordcontainsmuch evidence which is argumentative or immaterial in this proceeding,and which in substance is only an attempt to relitigate and reargue the merits of therepresentation case issue decided by the Board in the earlier proceeding.The Boardhaving finally decided,after full consideration of the arguments and facts, that a"boilermaker department"unit is appropriate for bargaining purposes in this refinery,I deem that question no longer open for consideration or litigation here.Accord-ingly, I will set out only those facts, as to which there is practically no dispute,which bear a relationship to the issue of this case:whether the 2 Respondents acted2 Standard OilCo,118 NLRB 1099;order denying motions, dated march 26, 1958,unpublished.BBorg-Warner Corporation,113 NLRB 152,enfd. 231 F.2d 237(CA. 7). CENTRAL STATESPETROLEUMUNION, LOCAL 115231unlawfully in bringing about the discrimination in the employment of 17 employeesnamed in the complaint.2.The Company's method of operationsThe bulk of the refinery's 1,300 operation and maintenance employees work in5 divisions: heavy oil, chemicals, utilities, and mechanical divisions.Of theseonly the mechanical division is divided into departments: carpenters, storehouse,tinners, insulators,masons, welders, pipe-gang, boilermakers, painters, riggers, elec-tricians, and transportation. In addition, there is a labor pool into which employeesfrom the various divisions or departments are transferred from time to time, andfrom which they are resassigned to other departments or divisions as needed.All employees, except any that may work in the labor pool, carry a divisionaldesignation; those who work in the mechanical division also carry a departmentaldesignation.In some of the departments regular apprenticeship programs areearned on; in consequence, employees in such departments are also classified jour-neymen or apprentices.It is a normal incident of operations of this refinery that the workload, and theconsequent need for workmen, keeps changing in each division and department.To adjust to this shifting need, employees are regularly transferredamongdivisionsand departments.This transfer is accomplished by sending employees out of theirregular designated divisions or departmentsintothe labor pool, whence they arein turn assigned out into other groups as needed.The selection of particular em-ployees in or out of the varioiks groups-transfer of unneeded boilermakers, forexample, out of the boilermaker department; assignment of surplus employees out ofthe labor pool to groups in need of more workmen; or actual layoff of employees fromthe labor pool when the overall needs of all five divisions are below the total man-power available-is predetermined on the basis of a long-established seniority system.Every employee has plant seniority, which starts mounting from his first day ofhire.As soon as he enters one of the divisions he begins to accumulate a secondprerogative---divisional seniority.If he either simultaneously or later goes into adepartment, he acquires and keeps adding still a third-departmental seniority 4Employees who have only worked in the labor pool, or who choose to divest them-selves by "bidding out" of any department or division, acquire no seniority exceptthe ever-present plant seniority.In accordance with these established seniority rights, excess employees "bump"out of a division, or a department, into the labor pool in inverse order to theirdivisional or departmental seniority.From there they are entitled to assignmentout of the labor pool-back into their own department or division, or into otherdepartments or divisions where needed-in direct ratio with their acquired divisional,departmental, or plant seniority.And finally, in the event of layoff because of toomany employees accumulated in the labor pool, those with the least plant senioritygo home first, and are recalled when needed in reverse order.This system of transfer and assignment is called bumping. In addition, the samesenioritymeasurements govern the matter of "bidding" rights which all employeesenjoy.Whenever a permanent opening is posted for any division or department,again all employees who desire to enter into such department or division bid, andthe seniority accumulations of each fixes the successful bidder.When an employeeso bids into another group, he loses all previously accumulated lesser seniorities,and starts overagainin his new department or divisional seniority.Plant senioritynever changes.3.The status of the 17 employees and the discrimination against themOn April 17,1958, 17 employees who carried boilermaker department seniority,and therefore also divisional and plant seniority,were working in the labor pool,or on temporary assignment in other departments or divisions.5Theyhad bumped,4 The record indicates, with little clarification, there is also a fourth type : promo-tional group seniorityThis concept is sometimes interchangeable with departmentalseniority and sometimes distinguishable.Its precise nature is immaterial to the issuehere involved5 The hourly rate in the labor pool itself-on strictly laborer work-seems to be thelowest in the refinery.When employees are sent out of the labor pool to other depart-ments or divisions, 1 e, other than the department in which they hold their own regularseniority status, they are paid the lowest rate for that department, usually the helperrateThis hourly pay is higher than the common laborer rate and therefore assignmentsout of the labor pool are called premium jobs 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDon various dates, out of the boilermaker department for lack of boilermaker worksOf the 17, 3 carried 13 years of boilermaker seniority, 1 over 12 years, 4 for 10years, I for 9 years, and the others a lesser amount.One of them had been bumpedout of the boilermaker department 31 months earlier, 2 of them 2 years before,3 of them over 11/2 years, and the rest for lesser periods.On that same day, April17, there were other employees-not of the boilermaker department-in laid-offstatus because they had less plant seniority than the 17 boilermakers.On that criticaldate, April 17, the Company laid off the 17 boilermakers and recalled in their place17 nonboilermaker workmen from laid-off statusFive of the seventeen boilermakers laid off were also denied the previously enjoyedseniority rights to bid into other departments of the plant while they were workingin the labor pool.On November 25, 1957, E. C. Jones attempted to bid out of theboilermaker group into another promotional group of the five divisions constitutingthe general operating and maintenance unit. In February 1958, Schoeneweis, Best,Miller, and Lankford attempted to bid into the transportation department of themechanical division.All of these bids were denied by the Company. If the Com-pany had continued to accord to Jones, Schoeneweis, Best, and Lankford theseniority prerogatives previously enjoyed, all four of these persons would have beengranted the requested permanent transfer into the other departments because theirrespective relative seniority sufficed?4.The cause of the discriminationThis complex system of seniority classifications and accumulations by individualemployees, and the consequent bumping, assignmelft, bidding, and layoff rights andsafeguards, have been spelled out in detail in the successive contracts which Standardhas had with CSPU. Their 1955 contract expired on December 27, 1956.Whilethey bargained towards a new agreement thereafter, there was no contract in effectuntilMay 3, 1957, when a new one was signed effective until 1959. Because of thepending craft severance representation proceeding involving the boilermaker depart-ment, the 1957 contract expressly excluded from its coverage any employees affectedby that proceeding.The Company and CSPU agreed thereafter, however, by letterfrom Standard accepted by letter from CSPU, that boilermaker employees wouldenjoy "the same wage increases and other working condition changes" they wouldhave received had they been covered by the new contract.With execution of thenew agreement, the parties also agreed orally that until the representation case wasfinally decided by the Board, the boilermakers would continue to be accorded allpreviously enjoyed seniority privileges to bump in and out of the labor pool as inthe past.They made no separate agreement respecting any bidding-or permanenttransfer-out of the boilermaker department.It is clear that CSPU caused Standard to lay off the 17 boilermakers on April 17,1958, and to deny the bid requests of 5 of them shortly before that date.OnSeptember 12, 1957, a week before the boilermaker department election, CSPUadvised each of the boilermakers by individual letter that they would no longer bepermitted to perform any work pursuant to seniority outside the boilermaker de-partment if they voted for Local 483.CSPU also informed Standard of this positionrepeatedly throughout the representation proceeding, and on Aped 10, 1958, whenissuance of the Board's April 16 certification in favor of Local 483 appeared a cer-tainty, it wrote to the Company, saying that if the 17 employees from the boiler-maker department then working in or out of the labor pool were not laid off andreplaced with employees of the operation and maintenance unit, "CSPU 115 wouldshut down the entire refinery by strike action."As to the denial of the bids for permanent transfer by certain boilermakers, CSPUwrote the Company first on November 1, 1957, "vigorously opposing" Jones' initialbid for transfer, with the statement it "would feel free to use any.economicaction . . ." if the bid were grantedMoreover, both Respondents admit, in the"agreed statement of facts," that "Standard denied the aforesaid bid by Jones,Schoeneweis, Best, Miller and Lankford because of CSPU 115's insistence. . . .C. Analysis and conclusionThe General Counsel carefully limited his arguments to the precise scope of theissue raised by the complaint as worded.He contends no more than that deprivation('At that time 33 employees carried "boilermaker" seniority, and therefore constitutedthe "boilermaker department" ; the other 16 were at work on regular boilermaker dutiesin their department.7As to Miller, the General Counsel stated on the record that his seniority rating wasnot sufficient to win the requested transfer in any event CENTRAL STATES PETROLEUM UNION, LOCAL 115233of work and bidding rights to the employees named in the complaint was a discrimi-nation against them within the intendment of Section 8(a)(3) of the Act, and thatthe Respondent Union's conduct in causing such discrimination was also unlawful.The Respondents insist that this proceeding also requires resolution of many morequestions that, they assert, inferentially are raised by the specific complaint allega-tions.They call for exact pronouncements as to (1) the areas of bargaining au-thority in CSPU and Local 483; (2) the legal effect of future contracts whichStandard might execute with these Unions; and (3) the legality of a diversity oflater actions which Standard might choose to take in the regular operation of therefinery when two instead of a single union represent its employees in separatebargaining units.Asked on the record to take a firm position on these legal ques-tions, counsel for the General Counsel refused.As a result, none of them werelitigated at all.Indeed, the General Counsel also opposed the Charging Parties'attempt to enlarge the unfair labor practice allegations of the complaint .8I fully appreciate, as the Respondents have repeatedly hinted throughout this andthe earlier representation proceeding, that the ultimate decision in this case mayinexorably lead to, indeed logically compel, further significant rulings as to themeaning of other sections of the statute. Some of the questions which the Re-spondents seek to explore touch upon the fundamental nature of the collective-bargaining process and of union contracts made on behalf of employees. I shallnevertheless limit my consideration of this case to the issues expressly calling forresolution by the complaint and answers. It is beyond the regular function of aTrial Examiner in these proceedings to pass judgment on questions not put in issueby the pleadings, on hypothetical problems, or on important matters not litigated bythe parties.Declaratory judgments, or advisory opinions, are best left for theBoard itself to enunciate, when it sees fit, as the body primarily responsible forinterpretation of the statute as a whole.The facts of this case literally spell out a violation of the statute by both Re-spondents.The 17 men named in the complaint were at work on April 17. CSPUwanted them removed from the work they were doing; it threatened to strike ifthe Company did not oblige.The Company yielded and laid them off.CSPU didthis because the boilermakers as a group-including the 17-had voted for Local483 in the severance election.Without question, had the boilermakers not votedfor Local 483, CSPU would not have caused their layoff.No matter how variedor ingenious the descriptive words that may be used by the Respondents to explaintheir actions, nothing can alter these basic facts.No plainer violation of Section8(a)(3) and 8(b)(2) can be stated9The Respondents' defense is phrased in ambiguous and confusing words, and Ido not clearly understand it.The sum total of its variously worded arguments,however, seems to be that all this necessarily flowed or was the legal consequenceof the Board's determination that the boilermakers at work in the labor pool at thetime of the certificate were eligible to vote in the "boilermaker department" election.From this fact it follows-they argue-that the 17 employees removed themselvesfrom the coverage of the CSPU contract, or from any right to be represented byCSPU, and surrendered any seniority right to perform any work outside the boiler-maker department.The Respondents add to these contentions the unequivocalassertion that seniority rights stem only from a collective-bargaining contract; thatno such employment rights exist absent such an agreement.Ergo,the defenseconcludes, the boilermakers having relinquished any rights to employment in thelabor pool, they had nothing the Respondents could take away from them and therewas no discrimination at all.As the foregoing rationale proceeds, it falls into successive errors, any one ofwhich is fatal to the entire line of reasoning.To start with, the very use of the word "right," in speaking of the boilermakers'employment in the labor pool and the Respondents' conduct in depriving them oftheir earnings there, is used by the Respondents in misconception of the issue of'The Trial Examiner sustained the General Counsel's objection to an offer of proofintended to show independent violations of Section 8(a) (1) by the Respondent Company.e In pertinent part, Section 8(b) (2) reads :It shall be an unfair labor practice for a labor organization or its agents . . . tocause or attempt to cause an employer to discriminate against an employee in viola-tion of subsection (a) (3) . . .In pertinent part, Section 8(a) (3) reads :It shall be an unfair labor practice for an employer . . .by discrimination in regardto hire or tenure of employment or any term or condition of employment to encourageor discourage membership in any labor organization. . . . 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis case.We are not concerned here with any "right"of employees to employment,in the sense that such a right might or might not be enforcible against an employer ina court of law. Such a right might arise from an employer's oral promise to givecertain benefits to his employees in return for their work;itmight rest upon awritten individual employment contract with him;or it might be spelled out in detailin a collective-bargaining agreement with the union as the agent of the employees.A better word for such employment rights might be "claims"against an employer forfailure to fulfill his obligation-whether set out by contract or made orally.Butenforcement of such"rights" or "claims" are purely contractual matters, express orimplied, that are irrelevant to the concern of this statute.If an employer breacheshis contract of employment,whether with the individual or through his union, hedoes not thereby commit an unfair labor practice.The only "right"with which thisstatute is concerned,and therefore the only "right"that can be said to be involvedin this case,is the "right to self organization. . . [or] to refrain. . .from .such activities."10This statutory right ought not be confused with, and is notequatable to, any right to work. In administering the statute,the Board,throughproceedings like this, protects this right of employees,and through the appellatecourt, enforces such rights.It does not concern itself with any claims employeesmay assert against employers for failure to live up to promises to accord privilegesin return for work performed.Therefore,whether the 17 boilermakers had a"contractual right" to continue working in the labor pool, or whether that right toemployment existed as a just claim of theirs against Standard apart from thecontract,has nothing to do with this case.That right is not guaranteed in thestatute.In implementation of the Section 7 right to engage in union activities,Section8(a)(3) and 8(b)(2) impose proscriptions upon employers and unions prohibitingthem from engaging in certain conduct which impinges upon that statutory right ofthe employees.These sections make it unlawful to discriminate against employeesin their "tenure of employment or any term or condition of employment."It is notdeprivation of work, in itself, that is prohibited, but any such deprivation as results,or is related to union activity.iiBecause in these sections it is a hurt to the person'semployment that is outlawed,Board and court cases say they give employees a"right to work" free from unlawful discrimination.However, descriptive languagein decided cases do not create rights in themselves.Such language does no morethan restate the basic statutory right to form unions and to do so freely, withoutunlawful interference through work curtailment.IfStandard in this case haddeviated from the established seniority practice for economic reasons-because, forexample, the type of work being performed in the labor pool and other departmentshad changed and the skill of the boilermakers was inadequate-the layoffs mighthave been in violation of the CSPU contract,or of an implied promise to the boiler-makers, but they would not have constituted unfair labor practices under thestatutory prohibitions underlying this case.Redress for layoffs in such a casewould not rest with the Board,but with the regular courts of law.No economicjustification is urged in this case.Admittedly,the discrimination,the layoff, andthe departure from the established seniority system were imposed upon the boiler-makers because of the way they had voted in the election.Elsewhere in their briefs the Respondents rephrase their main argument by sayingthat apart from a collective-bargaining contract an employee cannot consider sen-iority,with its usual attendant preferences against layoffs,as a condition of hisemployment.12The reported decisions on which they rely support only one-halfof their broad statement.The courts have indicated that seniority rights are notinherent characteristics of employment as such.13This does not mean to say, how-10 Section7 of the Act readsEmployees shall have the rightto self-organization,to form, join,or assist labororganizations,to bargaincollectivelythrough representativesof their ownchoosing,and to engage in other concerted activitiesfor the purposeof collectivebargainingor other mutualaid or protection,and shallalso have the rightto refrainfrom anyor all ofsuch activitiesexcept to the extent that such right may be affected by anagreementrequiringmembership in a labor organization as a condition of employ-ment as authorized in section 8(a) (3).U The Radio Officers' Union of the Commercial TelegraphersUnion, AFL (A. H BullSteamshipCompany) v. N.L R B.,347 U S. 17.U Thus,CSPU's attorney stated atoral argument : "In the absenceof seniority provi-sions the employee has no job rightswhatever "13Trailmobile Co v. Whirls,331 U.S. 40;Ryan v. NewYork Central Railroad,267Michigan 202;Gavigan's Bookbinders Union,Pa. Sup.Ct., 43 LRRM2348.These cases, CENTRAL STATES PETROLEUM UNION, LOCAL 115235ever, that when an employer sees fit, for business or moral reasons sufficient to itself,to grant and make seniority prerogatives a condition of employment or an elementof compensation for faithful work performed, the resultant seniority rights relateany the less to "tenure of employment" as the phrase is used in Section 8(a)(3) oftheAct.No case need be cited for the proposition that an employer violatesSection 8(a)(3) when, contrary to his past seniority practices, he lays off anemployee out of term because of his union activities; and most of the decisions inwhich the Board found such unfair labor practices were situations where there hadbeen no union in the picture at all. Indeed, a seniority status, acquired by grant ofan employer by virtue of long employment, is literally a "tenure of employment" andtherefore an area in which the statute prohibits discrimination by an employer.Compare:Pacific Intermountain Express Company,107 NLRB 837. The fact ofdiscrimination against the 17 boilermakers is the clearest matter established by thisrecord.Stillanother contention is made in defense, one which is phrased in differentwords but which I view as another attempt to urge the same basic argument dis-cussed above.The Respondents advance the theory that when the boilermakersvoted for Local 483, or when the Board held all boilermakers-including the 17-eligible to vote for that union, all of these employees could only thereafter be repre-sented by Local 483, could not be covered by the CSPU contract, and could notlegally look to CSPU's assistance in continuing to enjoy their employment tenure,or seniority prerogatives, in the operating and maintenance unit.Precisely bywhat reasoning these blanket statements-not supported by any decisional authorityor express statutory language-serve to excuse the otherwise clearly unlawful actscommitted by the Respondents, is nowhere explained.The Respondents appear to misconceive the purport of the Board's unit determi-nation in a representation case.The Board does not include in the bargaining unitparticular individual employees, but joins instead particular jobs.The commondenominator which serves to unite a group for bargaining purposes-called com-munity of interest by the Board-is found in the various aspects of the work whichjob classifications or descriptions call for.The unit is not determined by commoncharacteristics found in the individual employees who chance, at any given mo-ment, to occupy these jobs.Where, for example, the Board examines amongother things the skill or perhaps journeyman status which the employees possess, itdoes so only because in this manner is revealed the skills required to do the workin thejobsinvolved.And again, it is the job which is of concern in the unit ar-rangement; not the named individuals at work.14It is for this reason that a union selected by the majority of employees at workon election day remains the bargaining agent of employees who enter the unit innormal turnover later.Indeed, the same single job can be held successively byany number of employees over a given period and the union always bargains forthe job, regardless of change in incumbent.Similarly, the Board holds electionseven knowing of anticipated expansions of the employee complement in the unit.The reason here is because the jobs which additional employees will hold are ofthe same kind as those included in the unit found appropriate.Restated: the jobsare included-not the individual employees.Pursuant to these basic principles of Board law in the field of representation cases,on April 16, 1958, when the Board certified Local 483 as the bargaining agent forthe"boilermakerdepartment," itmeant that thereafter that union wouldbargain with the Company concerning "rates of pay, wages, hours of employmentand other conditions of employment" applicable to work, or jobs in the boiler-maker department.By like reasoning, CSPU remained the bargaining representa-tive for all jobs still falling in the existing operations and maintenance unit, includingall labor pool jobs and all premium jobs in areas outside the boilermaker depart-and others cited by the Respondents(Ford Motor Co. v Huffman,345 U S. 330;Aero-nautical Industrial District Lodge 727 v. Campbell etal., 337 U.S. 521), relate to otherstatutes.They are all inapposite here for the further reason that none involved collective-bargaining agreements which attempted to discriminate against particular employeesembraced within the bargaining uniton the basis of their union activities.Cf.GaynorNews Company, Inc. v N L R B.,347 U.S. 17.IiH. P. Wasson and Company,105 NLRB 373 ". . . the Board's unit delineationsare based onfunctionallyrelated work categories, and all employees performing like workare necessarily included in the unit regardless of their tenure of employment." See, also,finding is based upon functionally related occupational categories, and all employeesworking at jobs within the unit are necessarily included andentitled to representation,irrespective of the tenure of their employment." [Emphasis supplied.] 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDment.And as the 17 boilermakers at issue were then working in jobs for whichCSPU was bargaining agent, they were, to the extent that they had a vested employ-ment in those jobs, entitled to be represented by CSPU.Nor is the foregoing fundamental principle inconsistent with the fact that a unionrepresents employees. It speaks to the employer on behalf of the individual work-men who occupy the jobs inside the unit at the time of negotiations.As collectivebargaining essentially concerns itself with the employee-employer relationship-orthe conditions of employment-necessarily the union becomes the spokesman ofemployees.But while the unit must have a stability in terms of job or departmentalsetup, it need not be and rarely is static in terms of employee complement.Andso the selection of the union-what the Board calls resolution of the questionconcerning representation-must also be determined by reference to the existingcomplement of employees at a given moment. Eligibility therefor merely means-asthe standard Board formula reads-that a person in fact occupies an included jobat that time, or works in it with sufficient frequency or for sufficient periods oftime to have enough interest in the question of whether or not bargaining for thatjob should be collective or by individuals.A regular part-time employee votes-and is said, loosely, to be included in theunit-even though he spends the major portion of his time working elsewhere-15Another person, who occupies one of the individual jobs only sporadically or cas-ually, does not vote.16But both the casual and part-time worker, like the regularfull-time man, are included in the unit in the sense that when they do find them-selves occupying an included job, they are represented by the union for such em-ployment within the unit.And, finally, the Board has expressly applied these same principles to thoseinstances, like the situation here presented, where the part-tune, or transientemployee-so to speak-spends all of his time with a single employer although part,of such time is in the bargaining unit in question 17That all this adds up to aconclusion that the 17 boilermakers were properly included in both the boilermakerdepartment unit of Local 483, and in the operations and maintenance unit of CSPU,is conclusively shown by direct analogy to the Board's decision inKennecott CopperCorporation, Roy Mines Division,106 NLRB 390, where the Board held a namedemployee eligible to vote in each of two severance craft voting groups.isA last contention of the Respondent is that the 17 boilermakers had been excludedfrom the current CSPU contract, and that because this was done pursuant to Boardlaw, there were no seniority privilegesremainingto them.19This argument iswedded to the same fallacy underlying the earlier contentions. It is not directlynamed individuals, personally identifiable at a given moment, who are covered bya collective-bargaining agreement, but jobs or employee classifications.What theparties excluded therefore from their contract coverage was boilermaker work, orjobs, and, in consequence, all employees engaged in such work.They did not, andcould not, exclude the labor pool jobs, or the premium jobs then held by the 17employees named in the complaint.And with the jobs always go the people who areat work.In any event, however phrased-as an exclusionof 17 employees from the CSPUcontract coverage, as a disparate treatment of a class of employees included in theunit represented by CSPU, or as a sheer denial of employment-it is clear thatCSPU caused the Company to remove the 17 employees from their jobs solely15Evening News Publishing Company,93 NLRB 1355.'OP. B Siiverwood, a corporation d/b/a Silverwood's,92 NLRB 1114.17 The Ocala Star Banner,97 NLRB 384.18 To the same effect,Huntley-Van Buren Company,122 NLRB 957, where a temporaryguard was permitted to vote in the production and maintenance unitThe Boardsaid ". . . Akin, so long as he performs any guard duties, will not be in the productionand maintenance unit and, during that period, the Petitioner, if certified as a result ofthis election, may not bargain for him. It is only at such time as he is relieved of hisguard duties and returns to his regular job within the unit that the Petitioner, ifcertified,may represent his interest "19 In accordance with the rule ofMidwest Piping & Supply Co., Inc.,63 NLRB 1060,reaffirmed recently,inShea Chemical Corporation,121 NLRB 1027, Standard and CSPUsuspended their practice of bargaining for boilermakers during the pendency of the craftseverance representation proceedingTherefore, the recognition clause of their 1957contract, in effect when the 17 were laid off, reads ". . . exclusive of all employees in-volved in the representation cases Nos. 14-RC-3118 fBoilermakers] and 14-RC-3120pending before the National Labor Relations Board." CENTRAL STATES PETROLEUM UNION, LOCAL 115237because they had elected to be represented by Local 483 in their boilermaker workassignments instead of byCSPU.This was a discrimination against them in their"tenure of employment"which the statute forbids.All of the foregoing reasoning applies equally to the Respondents'rejection ofbids by four of these employees(Jones, Schoeneweis,Best, and Lankford)for per-manent transfer into departments other than boilermaker?°In November1957 andFebruary 1958,whenthey bidfor job openings postedby theCompany, they wereatwork on jobs included in the operations and maintenance unit represented byCSPU.Itwas an incident of their employment-a benefit accordedby the Com-pany, and codifiedin the CSPUcontract which related to their labor pool jobs-21that they were compensated in part by the privileges of bidding into other jobsinside the bargaining unit, in addition to the relative protection against layoff as-sured by theiriplant seniority.All the employeeswere aware of CSPU's announcedintention to force theCompany tolay off a number of labor pool employees carry-ing boilermaker seniority,and it maywell be that thesefour were seeking only toavoid the economic hurt which eventally hit them.The material value of particularbenefits received in return for employment are not for me to assess.It suffices, forpurposes of resolving,the issue raised in the complaint,that these employees hadlong enjoyed such bidding or transfer privileges in their employment,that suchestablished benefits were taken from them, and that the reason was one proscribedby the statute.On the issue raisedby these rejectedbids, I cannot escapethe conclusion whichlogically'flows from the reasoning and descisions discussed above. In effect, theRespondents urge a contrary conclusion because, in their view,by like reasoning theBoard would be compelled to rule that boilermakers who never proviously had beenassigned out of boilermakerwork couldalso bid out of their department to per-manent positions in the operations and maintenance unit, and to displace employeeswith greater senioritythere.And theymay be correct.Indeed,the record alsoshows that"boilermakers,"while working in the labor pool, retain the establishedright to do a proportionate share of any overtime work that may be needed fromtime to time in the boilermaker department.The Respondents ask whether theirpast practice must continue despite the change in the collective-bargaining situationnow with two separate units in place of the old single one.These last questions, andothers of like kind, are not in issue in this case and need not be answered by me.The Board has recognized that the entire principle.of craft severance gives rise toproblems; it did not deem that fact sufficient to deny elections in such cases 22 It isto be expectedthatin some cases the resulting problems will be few and minor,and inothers theymay be multiple and aggravated.The wisdom of the Board'srulings, and of its case to case application of overriding basic principles,are not forme to criticize.Accordingly,in view of the foregoing,I find that by causing StandardOil Com-pany to lay off the employees named in the complaint,and in causing theCompanyto reject the bids of four of them for permanent transfer,the Respondent Unionviolated Section 8(b)(2) and(1)(A) of the Act,and that by so laying off those20 It was not shown that Miller had sufficient seniority in February 1958 to be entitledto the transfer he bid for, and the General Counsel conceded he had too little. I thereforefind no support for the complaint allegation that denial of Miller's request was an unfairlabor practiceThe complaint also alleges the commission of a separate unfair labor practice in thedenial of E. C. Jones' request, in November 1957, to be transferred out of the boiler-maker department into the labor pool, which is not a department or promotional groupat all.There is no proof in the record that such mere relinquishment of seniority ordepartmental classification was provided for in the established system, or that theCompany had ever accorded such privilege to its employees. Asked by the Trial Examinerat the hearing to explicate his theory o'f the complaint on this point, the General Counseldeferred a reply for his brief , the brief does not touch upon it. I find this allegation ofthe complaint also unsupported by the proof.21J. I. Case Company v. N L.R.B ,321 U.S 332.22 SeeAmerican Potash & Chemical Corporation,107 NLRB 1418, 1422...we have given grave consideration to the argument of employer and uniongroups that fragmentation of bargaining units in highly integrated industries whichare characteristic of our modern industrial system can result in loss of maximumefficiency and sometimes afford an opportunity for jurisdictional disputes as to workassignments.We are cognizant of the disruptive economic and social conditions thatcan and sometimesdo occur as the result of craft existencein industrialplants, . . . . 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees and denying transfers to four of them, the Respondent Company violatedSection 8(a)(1), (2), and (3) thereof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the Company set forth in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor prac-tices, I will recommend that they cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of the Act.Iwill recommend that the Respondent Union cease and desist from causing orattempting to cause Standard Oil Company to lay off or to deny employment ortransfer to its employees because they choose to be represented, in any aspect oftheir work, by a union other than the Respondent Union.Iwill also recommend that the Respondent Company cease and desist from lay-ing off its employees, or otherwise discriminating against them in their employmentbecause they choose to be represented, in any aspect of their work, by a union otherthan the Respondent Union.Iwill also recommend that the Respondent Company be ordered to offer to theemployees listed on Appendix A attached hereto immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority or other right or privileges.Iwill further recommend that the Respondents jointly and severally make wholethe employees listed on Appendix A for any loss of pay they may have suffered byreason of the discrimination against them, by payment of a sum of money equal tothe amount they normally would have earned as wages from the date of their layoffto the date of the offer of reinstatement, less their net earnings during said period,with backpay computed on a quarterly basis in the manner established by the Boardin F.W. Woolworth Company,90 NLRB 289, 291-294. 1 will also recommendthat the Respondent Company make available to the Board, upon request, payrolland other records to facilitate- the determination of the amounts due under thisrecommended remedy.Respondent Union shall not be liable for backpay accruing5 days after it shall have notified the Respondent Company in writing that all ob-jections to the employment-with full seniority rights-of these employees have beenwithdrawn and that it formally requests their reinstatement.In view of the nature of the unfair labor practices committed, the commission ofsimilar and other unfair labor practices reasonably may be anticipated. I shalltherefore recommend that the Respondents be ordered to cease and desist from inany manner infringing upon the rights guaranteed to employees under the provisionsof the Act and from further discrimination against employees.Upon the basis of the foregoing findings of fact, and upon the entire record ofthe case, I make the following:CONCLUSIONS OF LAW1.Central States Petroleum Union, Local 115, is a labor organization within themeaning of Section 2(5) of the Act.2.Standard Oil Company, an Indiana Corporation, is an employer within themeaning of Section 2(2) of the Act.3.By causing the Company to discriminate against the employees named onAppendix A attached hereto, in violation of Section 8(a) (3) of the Act, RespondentUnion has engaged in unfair labor practices within the meaning of Section 8(b) (2)of the Act, and has restrained and coerced those employees in the exercise of theirrights guaranteed in Section 7 of the Act and has thereby engaged in unfair laborpractices within themeaningof Section 8(b) (1) (A) of the Act.4.By laying off the employees named on Appendix A on April 17, 1958, and bydenying transfers to some of its employees, at the request of the Respondent Union,the Respondent Company has encouraged membership in the Respondent Union inviolation of Section 8(a) (2) of the Act, and has discriminated against them in viola-tion of Section 8(a) (3) thereof.5.By such discrimination, Respondent Company has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Section 7 of the Act, ULRICH MANUFACTURING COMPANY239and has thereby engaged in unfair labor practices violative of Section 8(a)(1) ofthe Act.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIX AKenneth BestMarion HooperRalph L.MillerGeorge A. ClaytonE. C. JonesRalph RamsierVictor CouchJohn KladarRalph SchoeneweisJ.D. EvansJ.A. LankfordGeorge StimacFloydFriedlineJack LaviteCharley ToweySamuel R.GuarinoFred G. MarchUlrich Manufacturing CompanyandInternational AssociationofMachinists,AFL-CIO,Petitioner.CaseNo. 13-RC-6899.April 15, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before William D. Boetticher, hear-ing officer.The hearing officer'srulings madeat the hearing are freefrom prejudicial error and are hereby affirmed.Pursuantto theprovisionsof Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer is engaged in the manufacture of pumps, earthmoving components, construction components, hydraulic equipment,and other products. It operates in two separate locations, an officebuilding and the plant.The parties are in general agreement thatthe production and maintenance unit requested by the Petitioner isappropriate.They also agree that all employees located at the officebuilding should be excludedas clericalemployees.'They disagree,however, withrespect to certain classificationswhich the Petitionerwould includeand the Employer would exclude.1 The parties further stipulated that the tool designer, the senior methods engineer,draftsmen,and the secretaryto the plant manager should be excluded.127 NLRB No. 29.